NON-QUALIFIED STOCK OPTION AGREEMENT
 
Under The ADDvantage Technologies Group, Inc.
2015 Incentive Stock Plan




This NON‑QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), made and entered
into as of October 8, 2018, by and between ADDvantage Technologies Group, Inc.,
an Oklahoma corporation (the “Company”), and the below named employee of the
Company (the “Optionee”);


WITNESSETH:


WHEREAS, in consideration of the presently existing relationship between the
Company and the Optionee, and as an additional inducement to Optionee to
maintain his relationship with the Company and in order to provide a means for
Optionee to acquire a proprietary interest in the Company, it is agreed between
the Company and Optionee as follows:


1.  Defined Terms.  As used herein, the following terms shall have the following
meanings:


(a) “Board” shall mean the Board of Directors of the Company.


(b) “Disability” shall mean being unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months.


(c) “Exercise Price” shall mean $1.36 per share.


(d) “Expiration Date” shall mean September 13, 2028.


(e) “Optionee” shall mean Joseph E. Hart.


(f) “Option Shares” shall mean 200,000 shares of the $.01 par value Common Stock
of the Company.


(g) “Plan” shall mean the ADDvantage Technologies Group, Inc. 2015 Incentive
Stock Plan, including any amendments thereto.


Capitalized terms not otherwise defined in this Agreement shall have the meaning
attributed to them in the Plan.


2. Option Grant.  The Company hereby grants to Optionee, subject to the terms
hereof and the terms of the Plan, the right and option to purchase all or any
part of the Option Shares on or before the Expiration Date (the “Option”).  No
exercise as to a portion of the Option Shares shall preclude a later exercise or
exercises as to additional portions.  The Option shall be exercisable only (a)
as provided in paragraph 3(b) hereof, (b) subject to clauses (c), (d) and (e) of
this Section 2, during such time as Optionee remains in the employ of the
Company, (c) in the event of Disability during employment, until the Expiration
Date, (d) in the event of death during employment, until the earlier of the
Expiration Date or one year after Optionee's death or (e) in the event that the
Optionee retires from the Company at any time after September 1, 2021, until the
Expiration Date.


3. Terms and Conditions of the Option.  The Option shall be subject to the
following terms and conditions:


(a) Exercise Price.  The price to be paid for each of the Option Shares with
respect to which the Option is exercised shall be the Exercise Price.


(b) Exercise of Option.  The Option shall be exercisable as specified herein and
in the Plan.  Payment of the Exercise Price for the number of shares as to which
the Option is being exercised may be (i) in cash, (ii) in shares of Common Stock
held by the Optionee having an aggregate Fair Market Value, as determined as of
the close of business on the day on which such Option is exercised, equal to the
Exercise Price, (iii) if permitted by the Board, by delivery of Optionee's
promissory note in the amount of the Exercise Price, which note shall provide
for full personal liability of the maker and shall contain such other terms and
provisions as the Board may determine, (iv) by delivery of irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
or loan proceeds necessary to pay for all Common Stock acquired through such
exercise and any tax withholding obligations resulting from such exercise, (v)
by the withholding by the Company, pursuant to a written election delivered by
the Optionee to the administrator of the Plan on or prior to the date of
exercise, from the shares of Common Stock issuable upon any exercise of the
Option that number of shares having a Fair Market Value as of the close of
business on the day on which such Option is exercised equal to such Exercise
Price, (vi) by constructive delivery of shares of Common Stock held by the
Optionee having an aggregate Fair Market Value, as determined as of the close of
business on the day of exercise, equal to the Exercise Price effected through
providing the Company with a notarized statement on or before the day of
exercise attesting to the number of shares owned by the Optionee that will serve
as the Exercise Price payment shares, or (vii) by a combination of such
methods.  The Option shall not be exercisable with respect to fractions of a
share.


(c) Notice of Exercise.  Each exercise of the Option shall be by written notice
to the Company.  Each such notice shall state the number of Option Shares with
respect to which the Option is being exercised and shall specify a date, not
less than five nor more than ten days after the date of such notice, as the date
on which the shares will be delivered and payment made therefor at the principal
offices of the Company.  If any law or regulation requires the Company to take
any action with respect to the shares specified in such notice, then the date
for delivery of such shares against payment therefor shall be extended for the
period necessary to take such action.  In the event of any failure to pay for
the number of shares specified in such notice on the date set forth therein,
subject to such date being extended as provided above, the Option shall
terminate with respect to such number of shares, but shall continue with respect
to the remaining shares covered by this Agreement and not yet acquired by
exercise of the Option or any portion thereof.


(d)  Investment Representation.  If shares of stock issued pursuant to exercise
of the Option have not been registered under the Securities Act of 1933, as
amended, and in the opinion of counsel for the Company such stock can be issued
without such registration only in a so-called “private placement” (i.e.,
“transactions by an issuer not involving any public offering” exempted by
Section 4(a) of said Act, so that such stock constitutes so-called “investment
stock”), Optionee agrees to represent and warrant in writing at the time of any
exercise that the shares are being purchased only for investment and without any
present intention to sell or distribute such shares, and further agrees that
shares so acquired may be appropriately legended and will be sold or transferred
only in accordance with the rules and regulations of the Securities and Exchange
Com-mission or any applicable law, regulation, or rule of any governmental
agency.


(e) Taxes.  Optionee shall pay all original issue or transfer taxes and all
other fees and expenses incident to the issue, transfer, or delivery of Option
Shares.


(f) No Rights Until Issue.  No right to vote or receive dividends or any other
rights as a stockholder of the Company shall exist with respect to the Option
Shares, notwithstanding the exercise of the Option, until the issuance to the
Optionee of a stock certificate or certificates representing such shares.


(g) Anti-Dilution.  In the event of a merger, consolidation, reorganization,
recapitalization, stock dividend, “split-up” or other change in the corporate
structure or capitalization of the Company, the number of Option Shares and the
Exercise Price shall be subject to appropriate adjustments as described in the
Plan.


The Option is also subject to, and, by accepting and executing this Agreement,
Optionee agrees to be bound by, all of the terms, provisions, limitations and
conditions of the Plan.


4. The Plan; Tax Withholding.  Optionee acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof and hereby accepts the Option subject to all such terms and provisions. 
Optionee hereby authorizes the Company to withhold in accordance with applicable
law from any compensation payable to Optionee any income taxes required to be
withheld by federal, state or local law as a result of the exercise of the
Option and agrees that payment of such withholding taxes shall be a condition
precedent to the exercise of any option hereunder.


5. Binding Agreement.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, trustees, successors and assigns.


EXECUTED as of the day and year first above written.




ADDVANTAGE TECHNOLOGIES GROUP, INC.




____________________________
Name:  Scott A. Francis
Title: Chief Financial Officer and Secretary




Optionee




_______________________________
Name: Joseph E. Hart






 
